

117 S1130 IS: Promoting Election Integrity by Proving Voter Identity Act
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1130IN THE SENATE OF THE UNITED STATESApril 14, 2021Mr. Scott of Florida (for himself, Mr. Cramer, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to promote integrity in the casting of ballots in elections for Federal office.1.Short titleThis Act may be cited as the Promoting Election Integrity by Proving Voter Identity Act.2.Promoting integrity in casting of ballots(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306; and(2)by inserting after section 303 the following new section:304.Promoting integrity in casting of ballots(a)Requiring provision of identification as condition of voting(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office to an individual who desires to vote in person unless the individual presents to the official a current and valid identification.(2)Individuals voting other than in personNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes other than in person unless the individual submits with the ballot a copy of a current and valid identification.(3)Current and valid identification definedIn this subsection, a current and valid identification means a current and valid version of any of the following:(A)An identification issued by a State or a unit of local government in a State.(B)A United States passport.(C)A military identification card.(D)An identification issued by a tribal government.(b)Exception for absent military and overseas votersThis section does not apply with respect to any individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).(c)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in 2022 and any succeeding election for Federal office..(b)Conforming amendment relating to existing identification requirementsSection 303 of such Act (52 U.S.C. 21083) is amended by striking subsection (b).(c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(d)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and(2)by inserting after the item relating to section 303 the following:Sec. 304. Promoting integrity in casting of ballots..